Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.88 Filed 10/29/20 Page 1 of 35




               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

ROBERT DAVIS,                             Case No. 20-cv-00981
       Plaintiff,                         Hon.

v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State, and
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk, and
DETROIT DEPARTMENT OF ELECTIONS,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)               HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                   ERIK GRILL (64713)
2893 E. Eisenhower Pkwy                   Assistant Attorneys General
Ann Arbor, MI 48108                       Attorneys for Defendant Benson
(248) 568-9712                            P.O. Box 30736
aap43@outlook.com                         Lansing, MI 48909
                                          (517) 335-7659
                                          meingasth@michigan.gov
                                          grille@michigan.gov

                                          JAMES D. NOSEDA (P52563)
                                          City of Detroit Law Department
                                          Attorneys for Defendants Winfrey
                                          and Detroit Department of Elections
                                          2 Woodward Ave, 5th Floor
                                          Detroit, MI 48226
                                          (313) 237-5032
                                          cunninghamp@detroitmi.gov
________________________________________________________________/
  PLAINTIFF DAVIS’ EMERGENCY EX PARTE MOTION FOR
       TERMPORARY RESTRAINING ORDER, OR IN THE
  ALTERNATIVE, MOTION FOR PRELIMINARY INJUNCTION
   AGAINST DEFENDANTS WITH RESPECT TO COUNT I OF
                    COMPLAINT (ECF NO 1).

                                 Page 1 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.89 Filed 10/29/20 Page 2 of 35




     NOW COMES Plaintiff, ROBERT DAVIS, by and through his

attorney, ANDREW A. PATERSON, and for his Emergency Ex Parte

Motion for Temporary Restraining Order, or in the alternative, Motion

for Preliminary Injunction Against Defendants With Respect To Count

V of the Complaint (ECF No. 1), states as follows:

     Plaintiff Robert Davis (“Plaintiff Davis”) respectfully moves this

Honorable Court to GRANT his Emergency Ex Parte Motion for

Temporary Restraining Order (TRO), or in the alternative, Motion for

Preliminary Injunction against the Defendants to enjoin the Defendants

Janice Winfrey and Detroit Department of Elections, and their

employees, agents, and representatives, from processing, counting,

and/or comingling the returned absentee ballots that were procured

using the unsolicited absentee voter application mass mailed by the

Defendants Janice Winfrey and Detroit Department of Elections to

registered voters in the City of Detroit and requiring the Defendants to

simply set aside—without counting—those returned absentee ballots

that were procured using the unsolicited absentee voter applications

unlawfully mailed by the Defendants Janice Winfrey and Detroit

Department of Elections.


                                 Page 2 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.90 Filed 10/29/20 Page 3 of 35




     Pursuant to the Michigan Court of Appeals holding in Taylor v

Currie, 277 Mich. App. 85; 743 NW2d 571 (2007), lv denied, 483 Mich.

907; 762 NW 2d 169 (2009), the Defendants Janice Winfrey and Detroit

Department of Elections lacked the statutory authority to mass mail

unsolicited absentee voter applications to registered voters for the

upcoming November 3, 2020 general election. Consequently, this Court

must determine whether the returned absentee ballots procured using

the unsolicited absentee voter applications unlawfully mailed by the

Defendants Janice Winfrey and Detroit Department of Elections can be

counted, processed and tallied.

              A. Necessity for Immediate Consideration

     There is an immediate need for the Court to address the

merits of Plaintiff Davis’ instant emergency motion ASAP.

Beginning Monday, November 2, 2020, in accordance with

Mich.Comp.Laws §168.759(6), as amended by the recently enacted

Public Act 177 of 2020, the Defendants Janice Winfrey and Detroit

Department of Elections will begin processing the returned absentee

ballots. (See Notice Issued By Defendants Regarding Processing




                                  Page 3 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.91 Filed 10/29/20 Page 4 of 35




Returned Absentee Ballots attached as Exhibit A; see also

Public Act 177 of 2020 attached as Exhibit B).

        Therefore, a decision on the merits of Plaintiff Davis’ instant

emergency motion MUST occur prior to Monday, November 2,

2020.



              B. Notice To Defendant And Opposing Council

        On October 29, 2020, Plaintiff Davis’ counsel provided notice of

the filing of the instant emergency to counsel for the Defendants via

email. Also, on October 29, 2020, Plaintiff’s counsel emailed Defendants’

counsel a copy of Plaintiff’s Emergency Motion for TRO/Preliminary

Injunction.

                                C. Concurrence

        The undersigned counsel certifies that counsel communicated in

writing with opposing counsel for all of the Defendants, explaining the

nature of the relief to be sought by way of this motion and seeking

concurrence in the relief; and opposing counsel thereafter either

expressly denied concurrence and/or did not timely respond to Plaintiff’s

counsel’s request for concurrence.


                                   Page 4 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.92 Filed 10/29/20 Page 5 of 35




                            CONCLUSION

     WHEREFORE, for the reasons specified in the attached Brief in

Support, Plaintiff Davis respectfully requests this Court to enter an

order GRANTING his Emergency Ex Parte Motion for Temporary

Restraining Order (TRO), or in the alternative, Motion for Preliminary

Injunction with respect to Count I of the complaint against the

Defendants Jocelyn Benson enjoining the Defendants Janice Winfrey

and Detroit Department of Elections, and their employees, agents, and

representatives, from processing, counting, tallying, and/or comingling

the returned absentee ballots that were procured using the unsolicited

absentee voter application mass mailed by the Defendants Janice

Winfrey and Detroit Department of Elections to registered voters in the

City of Detroit, ordering the Defendants Janice Winfrey and Detroit

Department of elections to simply set aside—without counting—the

returned absentee ballots procured using the unsolicited absentee voter

applications unlawfully mailed by Defendants Janice Winfrey and

Detroit Department of Elections or granting any other relief the Court

deems appropriate.




                                 Page 5 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.93 Filed 10/29/20 Page 6 of 35




Dated: October 29, 2020            Respectfully submitted,
                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712




                                 Page 6 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.94 Filed 10/29/20 Page 7 of 35




               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

ROBERT DAVIS,                             Case No. 20-cv-00981
       Plaintiff,                         Hon.

v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State, and
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk, and
DETROIT DEPARTMENT OF ELECTIONS,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)               HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                   ERIK GRILL (64713)
2893 E. Eisenhower Pkwy                   Assistant Attorneys General
Ann Arbor, MI 48108                       Attorneys for Defendant Benson
(248) 568-9712                            P.O. Box 30736
aap43@outlook.com                         Lansing, MI 48909
                                          (517) 335-7659
                                          meingasth@michigan.gov
                                          grille@michigan.gov

                                          JAMES D. NOSEDA (P52563)
                                          City of Detroit Law Department
                                          Attorneys for Defendants Winfrey
                                          and Detroit Department of Elections
                                          2 Woodward Ave, 5th Floor
                                          Detroit, MI 48226
                                          (313) 237-5032
                                          cunninghamp@detroitmi.gov
________________________________________________________________/
 PLAINTIFF DAVIS’ BRIEF IN SUPPORT OF EMERGENCY EX
 PARTE MOTION FOR TERMPORARY RESTRAINING ORDER,
   OR IN THE ALTERNATIVE, MOTION FOR PRELIMINARY
  INJUNCTION AGAINST DEFENDANTS WITH RESPECT TO
             COUNT I OF COMPLAINT (ECF NO 1).

                                 Page 7 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.95 Filed 10/29/20 Page 8 of 35




            STATEMENT OF THE ISSUE PRESENTED

     Will Plaintiff Robert Davis suffer immediate and irreparable

injury, loss, or damage before the Defendants can be heard in opposition

to Plaintiff Davis’ instant emergency motion?

           Moving Plaintiff Answers: Yes




                                 Page 8 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.96 Filed 10/29/20 Page 9 of 35




   MOST CONTROLLING OR APPROPRIATE AUTHORITIES

Cases

Bush v Gore, 531 U.S. 98, 104, 121 S.Ct. 525 (2000)

Reynolds v. Sims, 377 U.S. 533, 567-68, 84 S.Ct. 1362, 12 L.Ed.2d 506
(1964)

Wesberry v. Sanders, 376 U.S. 1, 7, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964)

Gray v. Sanders, 372 U.S. 368, 380, 83 S.Ct. 801, 9 L.Ed.2d 821 (1963);

Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006)

United States v. Classic, 313 U.S. 299, 315, 61 S.Ct. 1031, 85 L.Ed. 1368
(1941)

United States v. Mosley, 238 U.S. 383, 386, 35 S.Ct. 904, 59 L.Ed. 1355
(1915)

Warf v Bd of Elections of Green County, Ky., 619 F.3d 553, 559 (6th Cir.
2010)




                                 Page 9 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.97 Filed 10/29/20 Page 10 of 35




                              Introduction
     Under the Michigan Election Law, Mich. Comp. Laws §168.1 et

seq., and specifically Mich. Comp. Laws §168.21, the Defendant Jocelyn

Benson (“Defendant Secretary of State”) is the chief elections officer of

the state and has supervisory authority over local election officials,

including the Defendants Janice Winfrey (“Defendant Detroit City

Clerk”) and Detroit Department of Elections (“Defendant Department of

Elections”), performing their duties. “Under MCL 168.31 local election

officials must follow the Secretary of State’s instructions regarding the

conduct of elections.” Davis v Secretary of State, ___Mich.App.___; ____

NW2d____ (2020) (Docket No. 354622), slip op at p 6, citing Hare v

Berrien Co Bd of Election Comm’rs, 373 Mich 526, 531; 129 NW2d 864

(1964).

     Sometime in April/May 2020, the Defendant Secretary of State

advised, from her office in Lansing, MI, the Defendants Detroit City

Clerk and Department of Elections that it was lawful for the

Defendants Detroit City Clerk and Department of Elections to

unlawfully mass mail unsolicited absentee voter applications to

registered voters in the City of Detroit for the August 4, 2020 primary


                                 Page 10 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.98 Filed 10/29/20 Page 11 of 35




election. Sometime in April/May 2020, the Defendants Secretary of

State and Detroit City Clerk met privately and secretly in Lansing and

conspired to develop a plan for the Defendants Detroit City Clerk and

Department of Elections to unlawfully mass mail unsolicited absentee

voter applications to the registered voters in the City of Detroit for the

August 4, 2020 primary election.

     Defendants Secretary of State and Defendant Detroit City Clerk

secretly conspired and developed a plan in Lansing to allow the

Defendants Detroit City Clerk and Department of Elections to

unlawfully mass mail unsolicited absentee voter applications to all of

the registered voters in the City of Detroit in an effort to boost voter

turnout amongst the heavily democratic area for both the August 4,

2020 primary and November 3, 2020 presidential general election.

Defendant Detroit City Clerk stated publicly at the May 14, 2020

meeting of the Detroit Election Commission that the Defendant Detroit

City Clerk had “talked with the Secretary of State and she is in support

of a predominantly mail-in election. She suggests every clerk speak

with their legal team before doing such, but she definitely supports it.”




                                 Page 11 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.99 Filed 10/29/20 Page 12 of 35




(See Approved Minutes from Detroit Election Commission’s May

14, 2020 meeting attached as Exhibit C).

     Complying with the directive and advice given by the Defendant

Secretary of State, in May/June 2020, the Defendants Detroit City

Clerk and Department of Elections unlawfully mass mailed unsolicited

absentee ballot applications to all of the registered voters in the City of

Detroit in violation of Mich. Comp. Laws §168.759 and the Michigan

Court of Appeals’ holding in Taylor v Currie, 277 Mich. App. 85; 743

NW2d 571 (2007), lv denied, 483 Mich. 907; 762 NW 2d 169 (2009).

Plaintiff Davis publicly objected to the Defendants Detroit City Clerk

and Department of Elections unlawfully mass mailing unsolicited

absentee voter applications to all of the registered voters in the City of

Detroit.

     In late May or early June 2020, Brenda Hill, as a registered voter

in the City of Detroit, received an unsolicited absentee voter application

from the Defendants Detroit City Clerk and Department of Elections for

the August 4, 2020 primary election. In late May or early June 2020,

nonparty Leigh Reed-Pratt, as a registered voter in the City of Detroit,

also received an unsolicited absentee voter application from the


                                 Page 12 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.100 Filed 10/29/20 Page 13 of 35




Defendants Detroit City Clerk and Department of Elections for the

August 4, 2020 primary election. (See The Unsolicited Absentee

Voter Application Leigh Reed-Pratt Received from the

Defendants Detroit City Clerk and Department of Elections for

the August 4, 2020 primary election attached as Exhibit D).

      As a result of the Defendants Detroit City Clerk’s and Department

of Elections’ unlawful actions of mailing unsolicited absentee voter

applications to all of the registered voters in the City of Detroit, there

was a HUGE increase in voter turnout in the Democratic stronghold in

the City of Detroit for the August 4, 2020 primary election. In an effort

to increase the voter turnout in the Democratic stronghold for the

impending November 3, 2020 presidential general election, sometime in

August 2020 after the August 4, 2020 primary election, the Defendant

Secretary of State again met privately in Lansing with Defendant

Detroit City Clerk and directed and advised the Defendant Detroit City

Clerk that the Defendant Detroit City Clerk had the legal authority to

mass mail unsolicited absentee voter applications to registered voters in

the City of Detroit who did not return an absentee voter application in

the August 4, 2020 primary election.


                                 Page 13 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.101 Filed 10/29/20 Page 14 of 35




      In early September 2020, complying with the directive and advice

given by the Defendant Secretary of State, the Defendants Detroit City

Clerk and Department of Elections unlawfully mass mailed absentee

voter applications to registered voters in the City of Detroit for the

impending November 3, 2020 presidential general election. On or about

Tuesday, September 15, 2020, Brenda Hill received, via U.S. Mail, at

her home residence an unsolicited absentee voter application from the

Defendants Detroit City Clerk and Department of Elections for the

impending November 3, 2020 presidential general election. (See

Unsolicited Absentee Voter Application Brenda Hill received

from Defendants Detroit City Clerk and Department of

Elections for the November 3, 2020 general election attached as

Exhibit E). On or about September 14, 2020, Leigh Reed-Pratt, a

registered voter in the City of Detroit, also received an unsolicited

absentee voter application from the Defendants Detroit City Clerk and

Department of Elections for the impending November 3, 2020

presidential general election.

      However, prior to the Defendants’ unlawful actions of mass

mailing unsolicited absentee voter applications to the registered voters


                                 Page 14 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.102 Filed 10/29/20 Page 15 of 35




in the City of Detroit, Plaintiff Davis publicly objected to the

Defendants Detroit City Clerk and Department of Elections engaging in

such unlawful conduct. On August 26, 2020, Plaintiff Davis spoke at

length with Alecia Brown, Interim Deputy Director of Elections for the

City of Detroit, about a number of election-related matters including the

Defendant Detroit City Clerk’s intentions to mass mail unsolicited

absentee voter applications to registered voters in the City of Detroit

for the upcoming November 3, 2020 presidential general election.

      On August 26, 2020, Plaintiff Davis also spoke with Akilah

Williams, an elections clerk in the Detroit City Clerk’s office, regarding

the Detroit City Clerk’s internal operations for handling absentee ballot

requests. On August 26, 2020, both Alecia Brown and Akilah Williams

advised Plaintiff Davis that it was their understanding that the

Defendant Detroit City Clerk Janice Winfrey was preparing to mass

mail unsolicited absentee voter applications to registered voters in

the City of Detroit for the upcoming November 3, 2020 general election,

just as she had done for the August 4, 2020 primary election.

      That same day, Brenda Hill was also advised by a local election

official purportedly affiliated with the Defendant Detroit City Clerk’s


                                 Page 15 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.103 Filed 10/29/20 Page 16 of 35




office that the Defendant Detroit City Clerk was preparing to mass mail

unsolicited absentee voter applications to registered voters in the

City of Detroit for the upcoming November 3, 2020 presidential general

election. Upon learning of this disturbing information, Plaintiff Davis

and Brenda Hill requested attorney Paterson to send a written request

to Defendant Secretary of State and the State Director of Elections

requesting the Defendant Secretary of State to properly advise the

Defendant Detroit City Clerk as to the proper methods of conducting

the November 3, 2020 presidential general election with respect to

mailing of absentee voter applications to registered voters in the City of

Detroit.

      On August 27, 2020, on behalf of Plaintiff Davis and Brenda Hill,

attorney Paterson emailed Defendant Secretary of State and the State

Director of Elections a written request respectfully requesting for the

Defendant Secretary of State to advise the Detroit City Clerk and her

staff on the proper methods of conducting the November 3, 2020

presidential general election. (See Attorney Paterson’s August 27,

2020 Email to Defendants attached as Exhibit F). Because of the

urgency of the matter and the exigencies of the impending November 3,


                                 Page 16 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.104 Filed 10/29/20 Page 17 of 35




2020 general election, Attorney Paterson’s August 27, 2020 written

request requested a response from the Defendants by 3 p.m. on August

27, 2020. (See Attorney Paterson’s August 27th and 28th, 2020

Email to Defendant Secretary of State attached as Exhibit F).

      As expected, attorney Paterson did not receive a response to

Plaintiff Davis’ and Brenda Hill’s request by 3 p.m. on August 27, 2020.

Consequently, later that same day at approx. 4:27 p.m., attorney

Paterson sent the Defendant Secretary of State a follow-up email

requesting a written response by 10 a.m. on August 28, 2020. (See

Attorney Paterson’s August 27th and 28th, 2020 Email to

Defendant Secretary of State attached as Exhibit F). Again, as

expected, Defendant Secretary of State did not provide a written

response to Plaintiff Davis’ and Brenda Hill’s written request.

Therefore, Defendant Secretary of State’s refusal to provide a written

response by the deadline set forth in the request constituted a denial of

Plaintiff Davis and Brenda Hill’s written request. (See Attorney

Paterson’s August 27th and 28th, 2020 Email to Defendants

attached as Exhibit F).

      MCL §168.31(1)(b) provides:


                                 Page 17 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.105 Filed 10/29/20 Page 18 of 35




                  The secretary of state shall do all of the following:

                  (b) Advise and direct local election officials as to
                  the proper methods of conducting elections.
                  (emphasis supplied)


      Plaintiff Davis, who is a resident and registered voter in the City

of Highland Park, did not receive an unsolicited absentee voter

application through the mail from the Highland Park City Clerk. The

Highland Park City Clerk did not mass mail unsolicited absentee voter

applications to registered voters in the City of Highland Park for the

November 3, 2020 general election. The Defendant Secretary of State

did not advise the Highland Park City Clerk she had the legal authority

to mass mail unsolicited absentee voter applications to registered voters

in the City of Highland Park for the upcoming November 3, 2020

presidential general election. The Highland Park City Clerk advised

Plaintiff Davis that if he desired to vote by absentee ballot in the

upcoming November 3, 2020 general election, Plaintiff Davis would

have to comply with the provisions of Michigan Election Law,

specifically, Mich.Comp.Laws §168.759.




                                 Page 18 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.106 Filed 10/29/20 Page 19 of 35




      On October 5, 2020, in accordance with Mich.Comp.Laws

§168.759(5), Plaintiff Davis personally appeared at his local city clerk’s

office in the City of Highland and verbally requested an absentee voter

application. Pursuant to Mich.Comp.Laws §168.759(6), after receiving

his absentee voter application, Plaintiff Davis immediately filled out his

absentee voter application and submitted to the Highland Park City

Clerk on site. Pursuant to Mich.Comp.Laws §168.761(1), after verifying

Plaintiff Davis’ signature and identity, the Highland Park City Clerk

proceeded with providing Plaintiff Davis with an absentee ballot for the

November 3, 2020 general election.

      Plaintiff Davis immediately voted his absentee ballot at the

Highland Park City Hall and pursuant to Mich.Comp.Laws

§168.764a(b), Plaintiff Davis personally delivered and returned his

voted absentee ballot to the Highland Park City Clerk on October 5,

2020. Plaintiff Davis, who is a life-long democrat, voted for former Vice

President Joe Biden and U.S. Senator Kamala Harris for President and

Vice President of the United States.Plaintiff Davis, who is a life-long

democrat, also voted for Mary Kelly, who was nominated by the

Michigan Republican Party, for the Michigan Supreme Court.


                                 Page 19 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.107 Filed 10/29/20 Page 20 of 35




      The Defendant Secretary of State’s directive to the Defendants

Janice Winfrey and Department of Elections to mass mail unsolicited

absentee voter applications to the registered voters in the City of

Detroit was contrary to Michigan law. The Defendant Secretary of

State’s directive to the Defendants Janice Winfrey and Department of

Elections to mass mail unsolicited absentee voter applications to all of

the registered voters in the City of Detroit was intended to increase

voter turnout in the predominantly democratic city.

      However, the Defendant Secretary of State did not direct and

advise Plaintiff’s local city clerk in the City of Highland Park that she

had the legal authority to mass mail unsolicited absentee voter

applications to all of the registered voters in the City of Highland Park

for the November 3, 2020 general election. The Defendants’ unlawful

actions have resulted in Plaintiff Davis’ not being treated on equal

terms as other registered voters in the City of Detroit who applied to

vote by absentee ballot.

      Unlike the registered voters in the City of Detroit, Plaintiff, as a

registered voter in the City of Highland Park, had to strictly comply

with the provisions of Mich.Comp.Laws §168.759 in order to receive an


                                 Page 20 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.108 Filed 10/29/20 Page 21 of 35




absentee voter application to apply to vote by absentee ballot in the

upcoming November 3, 2020 general election. Defendant Secretary of

State’s directive to Defendants Detroit City Clerk and Department of

Elections was arbitrary and caused Plaintiff to be treated differently

from the registered voters in the City of Detroit. Defendants Detroit

City Clerk and Department of Elections’ actions of unlawfully mailing

unsolicited absentee voter applications to all of the registered voters in

the City of Detroit for the upcoming November 3, 2020 general election

was arbitrary.

      As further evidence that the Defendants Janice Winfrey and

Department of Elections’ actions were arbitrary, the Defendants Janice

Winfrey and Department of Elections have never mailed unsolicited

absentee voter applications to all of the registered voters in the City of

Detroit after the Court of Appeals ruling in Taylor v Currie, supra. The

unlawful actions of the Defendants have caused the registered voters of

the City of Detroit to be treated differently than the registered voters in

other communities, like the Plaintiff who resides in the City of

Highland Park.




                                 Page 21 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.109 Filed 10/29/20 Page 22 of 35




                     LAW AND LEGAL ANALYSIS

      A. Issuance of an Ex Parte Temporary Restraining Order
         Pursuant To Fed.R.Civ.P. 65(b), Or In The Alternative,
        Preliminary Injunction Pursuant To Fed.R.Civ.P. 65(a).

     To obtain the extraordinary remedy of a TRO, Plaintiff must

“clearly show that immediate and irreparable injury, loss, or damage

will result . . . before [Defendant] can be heard in opposition.” Fed. R.

Civ. P. 65(b)(1)(A). “The only type of injunctive relief that a district

court may issue ex parte is a temporary retaining order. Fed.R.Civ.P.

65(b).” First Tech. Safety Systems, Inc. v Depinet, 11 F.3d 641, 650 (6th

Cir. 1993). “[T]he same factors [are] considered in determining whether

to issue a TRO or a preliminary injunction.” Ohio Republican Party v

Brunner, 543 F.3d 357, 361 (6th Cir. 2008) (quoting Ne. Ohio Coal. For

Homeless & Serv. Emps. Union v Blackwell, 467 F.3d 999, 1009 (6th Cir.

2006); see also Valenti v Snyder, 853 F.Supp.2d 691 (E.D. Mich. 2012).

      When considering a motion for preliminary injunction under Fed.

R. Civ. P. 65(a), the Court must weigh the following four factors: “(1)

whether the movant has a strong likelihood of success on the merits; (2)

whether the movant would suffer irreparable injury without the

injunction; (3) whether the issuance of the injunction would cause

                                 Page 22 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.110 Filed 10/29/20 Page 23 of 35




substantial harm to others; and (4) whether the public interest would be

served by the issuance of the injunction.” Certified Restoration v Dry

Cleaning Network, L.L.C. v Tenke Corp., 511 F.3d 535, 542 (6th Cir.

2007). Courts are generally required to balance these four factors, and

none of the factors, standing alone, is a prerequisite to relief. Folden v

Kelsey-Hayes, Co., 73 F.3d 648, 653 (6th Cir. 1996).

      At the preliminary injunction stage, “a plaintiff must show more

than a mere possibility of success,” but need not “prove his case in

full.” Certified Restoration Dry Cleaning Network, 511 F.3d at 543

(citations omitted). “[I]t is ordinarily sufficient if the plaintiff has raised

questions going to the merits so serious, substantial, difficult, and

doubtful as to make them a fair ground for litigation and thus for more

deliberate investigation.” Six Clinics Holding Corp., II v. Cafcomp Sys.,

Inc., 119 F.3d 393, 402 (6th Cir.1997) (citation omitted). “When a party

seeks a preliminary injunction on the basis of a potential constitutional

violation, ‘the likelihood of success on the merits often will be the

determinative factor.’” Obama for America v Husted, 697 F.3d 423, 436

(6th Cir. 2012) (quoting Jones v. Caruso, 569 F.3d 258, 265 (6th

Cir.2009)).


                                  Page 23 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.111 Filed 10/29/20 Page 24 of 35




      “Confidence in the integrity of our electoral processes is essential

to the functioning of our participatory democracy.” Purcell v. Gonzalez,

549 U.S. 1, 4, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006). At stake is “the

‘fundamental political right’ to vote,” Id. (quoting Dunn v. Blumstein,

405 U.S. 330, 336, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972), which the Sixth

Circuit recognizes as “‘preservative of all rights.’”) League of Women

Voters of Ohio v. Brunner, 548 F.3d 463, 476 (6th Cir.2008) (quoting

Yick Wo v. Hopkins, 118 U.S. 356, 370, 6 S.Ct. 1064, 30 L.Ed. 220

(1886); see also Harper, 383 U.S. at 670, 86 S.Ct. 1079.

      Yet “the problem of equal protection in election processes

generally presents many complexities.” Bush v. Gore, 531 U.S. 98, 109,

121 S.Ct. 525, 148 L.Ed.2d 388 (2000). In part, this is because “[t]he

right to vote is protected in more than the initial allocation of the

franchise. Equal protection applies as well to the manner of its

exercise.” Id. at 104, 121 S.Ct. 525 (citing Harper, 383 U.S. at 665, 86

S.Ct. 1079). Thus, the Sixth Circuit has held that “[t]he right to vote

includes the right to have one's vote counted on equal terms with

others.” League of Women Voters, 548 F.3d at 476 (citing Bush, 531 U.S.

at 104, 121 S.Ct. 525; Dunn, 405 U.S. at 336, 92 S.Ct. 995; Reynolds v.


                                 Page 24 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.112 Filed 10/29/20 Page 25 of 35




Sims, 377 U.S. 533, 567-68, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964);

Wesberry v. Sanders, 376 U.S. 1, 7, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964);

Gray v. Sanders, 372 U.S. 368, 380, 83 S.Ct. 801, 9 L.Ed.2d 821 (1963);

United States v. Classic, 313 U.S. 299, 315, 61 S.Ct. 1031, 85 L.Ed. 1368

(1941); United States v. Mosley, 238 U.S. 383, 386, 35 S.Ct. 904, 59

L.Ed. 1355 (1915); U.S. CONST. amends. XV, XIX, XXIV, XXVI).

      It is well-settled that “[h]aving once granted the right to vote on

equal terms, the State may not, by later arbitrary and disparate

treatment, value one person's vote over that of another.” Bush, 531 U.S.

at 104-05, 121 S.Ct. 525; see also League of Women Voters, 548 F.3d at

477 (“At a minimum, ... equal protection requires ‘nonarbitrary

treatment of voters.’” (quoting Bush, 531 U.S. at 105, 121 S.Ct. 525)).

      If this Honorable Court does not take the extraordinary step of

granting Plaintiff Davis’ instant ex parte motion for TRO, Plaintiff

Davis’ most fundamental right to vote on equal terms as all other voters

will be severely impaired by the unlawful and unconstitutional actions

of the Defendants.




                                 Page 25 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.113 Filed 10/29/20 Page 26 of 35




                 1. Likelihood of Success on the Merits

      Plaintiff Davis, for the reasons set forth herein, is likely to succeed

on the merits pled and alleged in Count 1 of the complaint (ECF No. 1).

       a. Defendant Secretary of State’s Directive To Defendants
            Detroit City Clerk and Department of Elections To
             Unlawfully Mass Mail Unsolicited Absentee Voter
         Applications To Registered Voters In The City Of Detroit
           Caused Plaintiff Davis To Be Treated Differently As A
             Registered Voter In The City of Highland Park In
              Violation of The Equal Protection Clause of the
                          Fourteenth Amendment.

      It is well-settled that “[o]ur Constitution accords special protection

for the fundamental right of voting, recognizing its essential role in the

preservati[on] of all rights[.]” Northeast Ohio Coalition for Homeless v

Husted, 696 F.3d 580, 591 (6th Cir. 2012) (internal citations and quotation

marks omitted). Because “[o]ther rights, even the most basic, are illusory

if the right to vote is undermined,” Wesberry v. Sanders, 376 U.S. 1, 17,

84 S.Ct. 526, 11 L.Ed.2d 481 (1964), “‘[t]he right to vote is protected in

more than the initial allocation of the franchise. Equal protection applies

as well to the manner of its exercise,’” League of Women Voters v.

Brunner, 548 F.3d 463, 477 (6th Cir.2008) (quoting Bush v. Gore, 531 U.S.

98, 104, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000)).




                                 Page 26 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.114 Filed 10/29/20 Page 27 of 35




      As noted, “[h]aving once granted the right to vote on equal terms,

the State may not, by later arbitrary and disparate treatment, value one

person's vote over that of another.” Bush, 531 U.S. at 104-05, 121 S.Ct.

525; see also League of Women Voters, 548 F.3d at 477 (“At a minimum,

... equal protection requires “nonarbitrary treatment of voters.’” (quoting

Bush, 531 U.S. at 105, 121 S.Ct. 525)). Therefore, as the Sixth Circuit

has instructed, this Court is “guided in [its] analysis by the important

requirement that state actions in election processes must not result in

‘arbitrary and disparate treatment’ of votes.” Hunter v Hamilton County

Bd. of Elections, 635 F.3d 219, 234 (6th Cir. 2011).

      The Michigan Legislature prescribed a way for every Michigan

voter to vote absentee: by requesting a ballot. Yet the Defendant

Secretary of State has now, by arbitrary and disparate treatment, given

Detroit voters a leg up over all other voters in the State by encouraging

the Defendants Detroit City Clerk and Detroit Department of Elections

to mail unsolicited absentee voter applications to all registered voters in

the City of Detroit while, at the same time, not giving that instruction

to clerks in other jurisdictions (or, at a minimum, in the jurisdiction

where Plaintiff Davis resides). Just as in Bush v. Gore, the Defendants’


                                 Page 27 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.115 Filed 10/29/20 Page 28 of 35




individual and collective actions in this regard have diluted the weight

of Plaintiff’s vote and have caused Plaintiff, a registered voter in the

City of Highland Park, to be treated differently from the registered

voters in the City of Detroit.

      The remedy Plaintiff seeks—separating the returned absentee

ballots procured using the unsolicited absentee voter application

unlawfully mailed by the Defendants Detroit City Clerk and

Department of Elections from all other returned absentee ballots—is a

modest one. It does not mean the returned absentee ballots procured

using the unsolicited absentee voter application can never be counted. It

simply means that the status quo will be maintained until this Court

can sort things out. This can be done in an orderly fashion after the

election is over and the other votes have been counted.

      Here, the Defendants have created an unequal voting procedure

whereby the registered voters in the City of Detroit were treated

differently than the registered voters in the City of Highland Park,

where the Plaintiff resides. Specifically, the registered voters in the

City of Detroit were unlawfully mailed unsolicited absentee voter

applications by their local city clerk, Defendant Detroit City Clerk, in


                                 Page 28 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.116 Filed 10/29/20 Page 29 of 35




violation of Mich.Comp.Laws §168.759 and the Michigan Court of

Appeals’ holding in Taylor, supra. In contrast, Plaintiff and all the

other registered voters in the City of Highland Park who desired to vote

by absentee ballot had to adhere and strictly comply with the

requirements set forth under Mich.Comp.Laws §168.759.

      As noted by the U.S. Supreme Court in Bush, “there must be at

least some assurance that the rudimentary requirements of equal

treatment and fundamental fairness are satisfied.” Bush, 531 U.S. at

109. And again, this “right to vote is protected in more than the initial

allocation of the franchise. Equal protection applies as well to the

manner of its exercise. Having once granted the right to vote on equal

terms, the State may not, by later arbitrary and disparate treatment,

value one person’s vote over that of another.” Id. at 104-105. Indeed,

“[i]t must be remembered that ‘the right of suffrage can be denied by a

debasement or dilution of the weight of a citizen’s vote just as effectively

as by wholly prohibiting the free exercise of the franchise.” Id. at 105

(quoting Reynolds, 377 U.S. at 555).




                                 Page 29 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.117 Filed 10/29/20 Page 30 of 35




                           2. Irreparable Injury

      The second element to be determined when deciding to issue a

preliminary injunction, is irreparable injury. “[W]hen reviewing a

motion for preliminary injunction, if it’s found that a constitutional

right is being threatened or impaired, a finding of irreparable injury is

mandated.” ACLU of Kentucky v McCreary County, 354 F.3d 438, 445

(6th Cir. 2003) (citing Elrod v Burns, 427 U.S. 347, 373, 96 S. Ct. 2673,

49 L.Ed.2d 547 (1976). “When constitutional rights are threatened or

impaired, irreparable injury is presumed. A restriction on the

fundamental right to vote therefore constitutes irreparable

injury.” Obama for America, 697 F.3d at 436 (emphasis supplied).

      As noted and recognized by another Judge in the Eastern District,

“[a]lthough the defendants were reluctant to acknowledge at the

hearing that the deprivation of an eligible voter’s right to have his

or her vote counted constitutes irreparable harm, this Court has

no trouble so concluding.” Bay County Democratic Party v Land, 347

F.Supp.2d 404, 435 (E.D.Mich. 2004) (citing Bush, 531 U.S. at 104-105).

      In the case at bar, Plaintiff Davis clearly will suffer irreparable

harm if a TRO and/or preliminary injunction is not issued. “A plaintiff's


                                 Page 30 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.118 Filed 10/29/20 Page 31 of 35




harm from the denial of a preliminary injunction is irreparable if it is

not fully compensable by monetary damages.” Overstreet v. Lexington-

Fayette Urban County Gov't, 305 F.3d 566, 578 (6th Cir.2002)

“However, an injury is not fully compensable by money damages if the

nature of the plaintiff's loss would make the damages difficult to

calculate.” Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir.1992)

(citing Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th

Cir.1984)). Plaintiff Davis cannot be fully compensable by monetary

damages if his right to vote on equal terms as all other voters is

violated.

                           3. Harm to Others

      Issuance of a preliminary injunction presents no harm to others.

In fact, the issuance of a preliminary injunction and/or TRO will ensure

no harm to others will occur. As the United States Supreme Court

explained in Purcell v. Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5, 166

L.Ed.2d 1 (2006), “Court orders affecting elections... can themselves

result in voter confusion.... As an election draws closer, that risk will

increase.” That is precisely what has occurred in this case. The

Defendant Secretary of State’s directive to the Defendants Detroit City


                                 Page 31 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.119 Filed 10/29/20 Page 32 of 35




Clerk and Department of Elections to unlawfully mail unsolicited

absentee voter applications to only registered voters in the City of

Detroit created an unfair voting procedure in violation of

Mich.Comp.Laws §168.759.

      It is important to note that the Sixth Circuit has held that “the

State will be irreparably injured in its ability to execute valid

laws, which are presumed constitutional, for keeping ineligible

voters from voting…. It is particularly harmful to such interests

to have the rules changed at the last minute.” Summit County

Democratic Central and Executive Committee v Blackwell, 388 F.3d 547,

551 (2004) (emphasis supplied).

      Here, strangely enough, the Defendants implemented a new

policy at the “11th hour” that resulted in registered voters in the City of

Detroit being treated differently than other voters in other

municipalities, including but not limited to the City of Highland Park,

which is where the Plaintiff resides. It is well-settled in Michigan

jurisprudence that local election officials, like Defendants Detroit City

Clerk and Department of Elections do not have the statutory authority




                                 Page 32 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.120 Filed 10/29/20 Page 33 of 35




under Mich.Comp.Laws §168.759 to mail unsolicited absentee voter

applications to registered voters. Taylor, 277 Mich.App. at 94-95.

                            4. Public Interest

      The final factor in determining whether or not to issue a

preliminary injunction, is the public interest. “It is always in the public

interest to prevent a violation of a party’s constitutional rights.” G & V

Lounge, Inc. v Michigan Liquor Control Comm'n, 23 F.3d 1071, 1079

(6th Cir. 1994) (citing Gannett Co., Inc v DePasquale, 443 U.S. 368, 383,

99 S. Ct. 2898, 61 L.Ed.2d 608 (1979)). Moreover, “[t]here is also a

strong public interest in permitting legitimate statutory

processes to operate to preclude voting by those who are not

entitled to vote.” Summit County Democratic Central and Executive

Committee v Blackwell, 388 F.3d 547, 551 (2004) (emphasis supplied).

“Finally, there is a strong public interest in smooth and effective

administration of the voting laws that militates against changing the

rules in the hours immediately preceding the election.” Id.

      In the case at bar, the entry of a TRO and/or Preliminary

Injunction will serve the public’s interest because it will prevent the




                                 Page 33 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.121 Filed 10/29/20 Page 34 of 35




Defendants from violating Mich.Comp.Laws §168.759 and “changing

the rules in the hours immediately preceding the election.” Id.

                             CONCLUSION

      WHEREFORE, for the foregoing reasons, Plaintiff Davis

respectfully requests this Court to enter an order GRANTING his

Emergency Ex Parte Motion for Temporary Restraining Order (TRO), or

in the alternative, Motion for Preliminary Injunction with respect to

Count I of the complaint against the Defendants Jocelyn Benson

enjoining the Defendants Janice Winfrey and Detroit Department of

Elections, and their employees, agents, and representatives, from

processing, counting, tallying, and/or comingling the returned absentee

ballots that were procured using the unsolicited absentee voter

application mass mailed by the Defendants Janice Winfrey and Detroit

Department of Elections to registered voters in the City of Detroit,

ordering the Defendants Janice Winfrey and Detroit Department of

elections to simply set aside—without counting—the returned absentee

ballots procured using the unsolicited absentee voter applications

unlawfully mailed by Defendants Janice Winfrey and Detroit




                                 Page 34 of 35
Case 1:20-cv-00981-PLM-RSK ECF No. 6, PageID.122 Filed 10/29/20 Page 35 of 35




Department of Elections or granting any other relief the Court deems

appropriate.

Dated: October 29, 2020            Respectfully submitted,
                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712

                     CERTIFICATE OF SERVICE

      I, ANDREW A. PATERSON, certify that the foregoing

document(s) was filed and served via the Court's electronic case filing

and noticing system (ECF) this 29th day of October, 2020, which will

automatically send notification of such filing to all attorneys and parties

of record registered electronically.

                                   Respectfully submitted,

                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff




                                 Page 35 of 35
